Citation Nr: 1109366	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  04-33 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to May 1985, and from October 1985 to September 1989.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Montgomery, Alabama, which denied the Veteran's claim of entitlement to service connection for bladder cancer.

In June 2008, the Veteran presented testimony before the undersigned Acting Veterans Law Judge at the Montgomery RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In September 2008, the Board remanded the Veteran's claim for further development, specifically to obtain a VA examination and opinion regarding whether his bladder cancer was caused by, or was otherwise related to active duty service.  In January 2011, the VA Appeals Management Center issued a Supplemental Statement of the Case, in which it continued to deny the Veteran's claim.  The claims folder has been returned to the Board for further appellate proceedings.  


FINDING OF FACT

The Veteran's bladder cancer has been medically-attributed to a disease, injury or event in service.


CONCLUSION OF LAW

The most probative evidence of record establishes that the Veteran's bladder cancer is the result of active duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Furthermore, in light of the favorable decision for the Veteran in this case, any error in the timing or content of VCAA notice, if shown, would be moot.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).
Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102. The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

VA regulations provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent or greater within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  They also provide presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary of VA ("Secretary") determines warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A recent amendment to these provisions provides presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent or greater within a specified period in a veteran who, during active military, naval, or air service, served in Korea in or near the Korean Demilitarized Zone between April 1, 1968 and August 31, 1971.  38 C.F.R. §§ 3.307(a)(6)(iv).  

Service connection for certain cancers, including bladder cancer, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service in a "radiation-exposed" veteran.  38 C.F.R. § 3.309(d).  VA regulations define the term "radiation-exposed" veteran as either a veteran who, while serving on active duty or while a member of a reserve component of the Armed Forces during a period of active duty for training or in-active duty training, participated in a radiation-risk activity. 

The Veteran contends that, while serving in the U. S. Navy as a boiler technician aboard the USS Pyro and USS Tattnall, he was exposed to various hazardous chemicals from lead-based paint, cleaning solvents, petroleum products, mercury,  xylene and tetrachloroethylene.  He states that he not only breathed in the fumes from these substances, but also had direct exposure through skin contact with several substances, including lead-based paint.  He asserts that it was through such exposure that he developed bladder cancer.  

As an initial matter, the Board notes that VA regulations do not provide presumptive service connection for bladder cancer based on exposure to herbicides.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Moreover, in addition to the fact that the Veteran did not service within the Republic of Vietnam or Korea during the aforementioned periods, the Veteran has never claimed that he was exposed to Agent Orange or any other herbicide during active duty service, or that his bladder cancer developed as a result of herbicide exposure.  Accordingly, presumptive service connection for bladder cancer as a result of herbicide exposure is not warranted.  In addition, the Veteran has not claimed to have been exposed to radiation during active duty service.  As such, service connection for bladder cancer as secondary to radiation exposure is not warranted on a presumptive basis.  

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the "Veteran's Dioxin and Radiation Exposure Compensation Standards Act," Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the "Agent Orange Act of 1991," Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

In this regard, a review of the Veteran's service personnel records confirms his service as a boiler technician aboard the USS Pyro and USS Tattnall during his first period of active duty service.  However, despite his assertions regarding having been exposed to various chemical substances, the Board notes that his service treatment reports are void of any reports of complaints or treatment for inhalation or direct bodily contact with chemicals.  There is also no evidence that the Veteran was diagnosed with bladder cancer or treated for symptoms suggestive of bladder cancer during service.  

Post-service treatment records reveal that the Veteran was first diagnosed with bladder cancer in October 2001 and underwent three operations for recurrence of the disease between 2001 and 2005.  In April 2004, his private treating physician, Dr. Rube Hundley, provided a written statement, in which he noted that the Veteran did not meet the usual protocol of bladder carcinoma, as he reported that he had never been a smoker and did not use artificial sweeteners.  However, Dr. Hundley did not provide a concrete opinion as to whether he believed the Veteran's bladder cancer stemmed from active military service.  

In March 2003, the Veteran was afforded a VA examination; the diagnosis was recurrent bladder cancer with residual urethral strictures and urinary retention.  Although the examiner noted that he had physically examined the Veteran and had viewed diagnostic test results, he did not provide an opinion as to the etiology of the Veteran's condition.  

In May 2007, the Veteran's claim folder was reviewed by a VA physician, who noted that among the causes of cancer of the bladder, up to 80 percent are associated with environmental exposure, with smoking accounting for approximately 50 percent of those cases.  He further noted that bladder cancer is also associated with exposure to aromatic amines in several substances, including paints, solvents and combustion products.  Nonetheless, the examiner wrote that he was unable to provide an opinion as to whether the Veteran's bladder cancer had been caused by chemical exposure during service.

In May 2010, VA received information from the Department of the Navy in response to an inquiry concerning the Veteran's possible chemical exposure during active duty service aboard Navy vessels.  Although the Navy replied that it was unable to provide information specific to the Veteran, it provided a copy of the Navy Occupational Task Analysis Program tasking inventory for a boiler technician, which revealed that individuals in this occupational specialty had the potential for being exposed to six different chemicals, including asbestos, mercury and benzene.

In December 2010, the Veteran was afforded a second VA examination.  The examiner noted that he had reviewed the Veteran's complete claims folder, including his service and post-service treatment records, and obtained a medical history from the Veteran, who continued to report that he had been exposed to chemicals as a routine part of his occupational specialty during service and had never used tobacco products.  Despite the fact that the examiner noted that there were no actual reports of record documenting the Veteran's claimed exposure to specific chemicals, including touline, he nevertheless wrote that the exposure mechanism reported by the Veteran (both for dermal and respiratory entry) were reasonable assertions based on the workplace environment described in the Veteran's military history.  The examiner therefore opined that the Veteran's bladder cancer was most likely caused by, or was the result of chemical exposure sustained while on active duty service in the U. S. Navy.  

It is VA's defined and consistently-applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As previously discussed, if, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  The Court has stated that "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in each case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board must also make judgments as to the credibility of testimony, as well as of various medical opinions.  In determining whether evidence submitted by a claimant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Having reviewed the complete evidence of record, the Board finds the most probative evidence to be that of the VA examiner, who opined that the Veteran's bladder cancer was more likely than not the result of his exposure to chemicals during active duty service.  In this regard, the Board notes that his opinion was based not only on his knowledge and experience as an occupational health physician, but also on a comprehensive review of the Veteran's claims folder, including information from the Department of the Navy noting the possible chemical exposure levels for persons who performed the tasks associated with the Veteran's military occupational specialty.  Moreover, given the nature of the Veteran's duties as a boiler technician, supported not only by Navy documents, but also by the Veteran's myriad personal statements, which were found by the VA examiner to be credible, the Board finds it reasonable to conclude, in this particular case, that his cancer of the bladder resulted from his daily exposure to chemicals.  In this respect, the Board recognizes that the United States Court of Appeals for Veterans' Claims has held that veterans, as lay persons, are competent to describe their personal experiences in service.  Buchanan v. Nicholson, 453 F.3d 1331, 1337 (2006).  Therefore, the Veteran's account of chemical exposure in service, without additional evidence to refute such statements, may not be disregarded simply because it is not documented in the service treatment records.  

For these reasons, and without finding any competent evidence of record to the contrary, the Board concludes that the probative evidence of record supports the Veteran's claim of entitlement to service connection for bladder cancer.  


ORDER

Entitlement to service connection for bladder cancer is granted.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


